                      IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
                                      DIVISION

 DOROTHY GAUTREAUX, et al.,                                 )
                                                            )
                Plaintiffs,                                 )
                                                            )
        V.                                                  )     No. 66 C 1459
                                                            )
                                                            )     Hon. Marvin E. Aspen
 CHICAGO HOUSING AUTHO RITY, et al.,
                                                            )
                Defendant.                                  )
                                                            )



                                        AGREED ORDER

        This matter coming to be heard on the Joint Motion of Plaintiffs and Defendant Chicago

 Housing Authority ("CHA") for an Order Approving an Agreement of the Parties Respecting

 Payment of Plaintiffs' Attorneys' Fees, and, based on the submissions of the parties, the Court

 finding that the agreement of the parties is reasonable,

        IT IS HEREBY ORDERED:

        The Court approves the agreement of the parties respecting payment by CHA to Business

 and Professional People for the Public Interest of Plaintiffs' attorneys' fees in the amount of

 $766,000.00 for work performed during the period of January 1, 2017 through February 22, 2019.




                                             ____________________________________
                                             Marvin E. Aspen, Judge


December 9, 2019
